Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  FIFTEEN PARTNERS INC.;
  DON GOLLO BAKERY, INC;
  and PRESIDENTE SUPERMARKET NO. 27 INC.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues FIFTEEN PARTNERS INC.; DON

  GOLLO BAKERY, INC; and PRESIDENTE SUPERMARKET NO. 27 INC. (hereinafter

  “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 16




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.       At all times material, Defendant, FIFTEEN PARTNERS INC., owned and

  operated a place of public accommodation located at 401; 455; and 495 W 29th Street, Hialeah,

  Florida 33012 (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade County, Florida.

          6.       At all times material, Defendant, FIFTEEN PARTNERS INC., was and is a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami Lakes, Florida.

          7.       At all times material, Defendant, DON GOLLO BAKERY, INC, owned and

  operated a commercial bakery at 445 W 29th Street, Hialeah, Florida 330121 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, DON GOLLO BAKERY, INC,

  holds itself out of the public as “Don Gollo Bakery.”

          8.       At all times material, Defendant, DON GOLLO BAKERY, INC, was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Hialeah, Florida.

          9.       At all times material, Defendant, PRESIDENTE SUPERMARKET NO. 27 INC.,

  owned and operated a commercial supermarket at 495 W 29th Street, Hialeah, Florida 33012

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, PRESIDENTE

  SUPERMARKET NO. 27 INC., holds itself out to the public as “Presidente Supermarket.”


  1
   This address is located within a parcel of the Commercial Property owned and operated by Defendant, FIFTEEN
  PARTNERS INC., located at 455 W 29th Street, Hialeah, Florida 33012.
                                                        2
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 16




         10.     At all times material, Defendant, PRESIDENTE SUPERMARKET NO. 27 INC.,

  was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with

  its principal place of business in Hialeah, Florida.

         11.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         12.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         14.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         15.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.


                                                    3
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 16




         16.     Defendant, FIFTEEN PARTNERS INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         17.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about March 16, 2021 encountering

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately eighteen (18) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on May 22, 2021.

         19.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on May 22, 2021.




                                                  4
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 16




          20.    The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          21.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          22.    Defendants, FIFTEEN PARTNERS INC.; DON GOLLO BAKERY, INC; and

  PRESIDENTE SUPERMARKET NO. 27 INC., own and/or operate a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendants, FIFTEEN PARTNERS INC.; DON GOLLO BAKERY, INC;

  and PRESIDENTE SUPERMARKET NO. 27 INC., are responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendants, FIFTEEN

  PARTNERS INC.; DON GOLLO BAKERY, INC; and PRESIDENTE SUPERMARKET NO. 27

  INC., own and operate the Commercial Property Business located at 401; 455; and 495 W 29th

  Street, Hialeah, Florida 33012.




                                                   5
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 16




         23.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         24.     Defendant, FIFTEEN PARTNERS INC., as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Counts I through III.

         25.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and


                                                   6
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 16




  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          26.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS
                                 AS TO FIFTEEN PARTNERS INC.

          27.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  26 above as though fully set forth herein.

          28.      Defendant, FIFTEEN PARTNERS INC., has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

  gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

  visit to the Commercial Property, include but are not limited to, the following:

    I.    401 W 29th Street Parcel

                a. Entrance Access and Path of Travel

 i. The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

    Violation: There are inaccessible routes from the public sidewalk and transportation stop. These

    are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG

    and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is

                                                     7
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 16




    readily achievable.

ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

    There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

    ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

iii. The plaintiff could not enter each tenant space. Violation: There are tenant spaces that do not

    have an accessible path of travel with access or egress to people in wheelchairs, violating

    Sections 4.3.2(2) and 4.14.1 of the ADAAG and Sections 206.2.2 and 207 of the 2010 ADA

    Standards.

iv. The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive. Violation:

    There are curb ramps at the facility that contain excessive slopes, violating Section 4.7.2 of the

    ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose resolution is readily

    achievable.

v. The plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

    are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

    violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose

    resolution is readily achievable.

vi. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

    Violation: There are inaccessible routes between sections of the facility. These are violations of

    the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2, 303,

    402 and 403, whose resolution is readily achievable.

    II.   455 W 29th Street Parcel

              a. Parking


                                                     8
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 16




 i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

    located on an excessive slope. Violation: There are accessible parking spaces located on an

    excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.

ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

    aisles are located on an excessive slope. Violation: There are accessible parking space access

    aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

    of the 2010 ADA Standards, whose resolution is readily achievable.

              b. Entrance Access and Path of Travel

 i. The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive. Violation:

    There are curb ramps at the facility that contain excessive slopes, violating Section 4.7.2 of the

    ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose resolution is readily

    achievable.

ii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

    Violation: There are inaccessible routes between sections of the facility. These are violations of

    the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2, 303,

    402 and 403, whose resolution is readily achievable.

iii. The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

    2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

    of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

    achievable.

iv. The plaintiff had difficulty entering tenant spaces without assistance, as the door hardware


                                                    9
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 16




     requires tight grasping. Violation: The tenant entrance doors have non-compliant hardware for

     disabled patrons, violating Section 4.13.9 of the ADAAG and Sections 309.4 and 404.2.7 of the

     2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

     There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

     ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

   III.    495 W 29th Street Parcel

               a. Entrance Access and Path of Travel

 i. The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

     Violation: There are inaccessible routes from the public sidewalk and transportation stop. These

     are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG

     and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is

     readily achievable.

 ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

     There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

     ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

iii. The path of travel from the accessible parking spaces is obstructed by shopping carts. Violation:

     Accessible elements are not properly maintained or readily accessible and usable by persons

     with disabilities violating 28 CFR 36.211, whose resolution is readily achievable.

iv. The plaintiff could not traverse through areas of the facility, as the required 36” path isn’t

     provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

     of travel connecting all essential elements of the facility, in violation of Sections 4.2.1 & 4.3.3


                                                     10
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 16




       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                              COUNT II – ADA VIOLATIONS
               AS TO FIFTEEN PARTNERS INC. AND DON GOLLO BAKERY, INC

            29.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    26 above as though fully set forth herein.

            30.     Defendants, FIFTEEN PARTNERS INC. and DON GOLLO BAKERY, INC,

    have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

         A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The plaintiff could not use the sales counters without assistance, as they are mounted too high.

         Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

         of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                           COUNT III – ADA VIOLATIONS
       AS TO FIFTEEN PARTNERS INC. AND PRESIDENTE SUPERMARKET NO. 27 INC.

            31.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    26 above as though fully set forth herein.
                                                       11
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 16




           32.     Defendants, FIFTEEN PARTNERS INC. and PRESIDENTE SUPERMARKET

    NO. 27 INC., have discriminated, and continues to discriminate, against Plaintiff in violation of

    the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

    the violations that Plaintiff encountered during his visit to the Commercial Property, include but

    are not limited to, the following:

       A. Access to Goods and Services

  i.   The plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       B. Public Restrooms

  i.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

       at the required location. Violation: The toilet paper dispenser is not mounted in accordance

       with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear


                                                     12
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 16




     floor space. Violation: The required clear floor space is not provided next to the toilet,

     violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

     ADA Standards, whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

         33.     The discriminatory violations described in Counts I through III are not an exclusive

  list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

  of public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

  further requests to inspect any and all barriers to access that were concealed by virtue of the

  barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

  equal enjoyment of the Commercial Business and businesses located within the Commercial

  Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

  and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

  measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         34.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy


                                                   13
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 16




  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          35.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          36.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          37.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested


                                                     14
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 15 of 16




  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         38.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         39.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 401; 455; and 495 W 29th

  Street, Hialeah, Florida 33012, the exterior areas, and the common exterior areas of the

  Commercial Property and businesses located within the Commercial Property, to make those

  facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

  or by closing the facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or


                                                   15
Case 1:21-cv-21473-DPG Document 1 Entered on FLSD Docket 04/16/2021 Page 16 of 16




  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


     Dated: April 16, 2021.

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
                                                             BEVERLY VIRUES
                                                             Florida Bar No.: 123713




                                                  16
